Dismissed and Memorandum Opinion filed October 14, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00607-CV
____________
 
FLORENCE CALVIN, Appellant
 
V.
 
LYDIA MACHAK, Appellee
 

 
On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2007-67268
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 1, 2010.  On September 30, 2010, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Sullivan.